Citation Nr: 0432676	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from May 1956 to May 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Winston-
Salem, North Carolina which denied service connection for 
Type II diabetes mellitus, claimed as secondary to herbicide 
exposure.  In January 2004, the Board remanded the case to 
the RO for a Travel Board hearing.  The case was subsequently 
returned to the Board.

The Board notes that a Board hearing was scheduled in May 
2004.  By a letter dated in May 2004, the veteran requested 
that his hearing be rescheduled.  Although this has not yet 
been done, in light of the instant decision which grants the 
benefit sought on appeal, the Board finds that the veteran 
has not been prejudiced by the failure to reschedule his 
hearing.

The Board also notes that in a November 2001 rating decision, 
the RO granted service connection for bilateral hearing loss, 
rated 10 percent disabling.  The veteran submitted a notice 
of disagreement with respect to the disability rating in 
November 2002.  A statement of the case was issued in June 
2003.  A timely substantive appeal was not received from the 
veteran, and thus this issue is not in appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302 (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran had "service in Vietnam", as his plane 
stopped in Vietnam while en route from California to the 
Philippine Islands in March 1966.

3.  The veteran currently has Type II diabetes mellitus.

CONCLUSION OF LAW

Type II diabetes mellitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts regarding the 
matters decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. § 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  In any 
event, based on the favorable decision discussed below, any 
failure in VA's duty to notify and assist the veteran 
regarding his claim for service connection for Type II 
diabetes mellitus would be harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran served on active duty in the Air Force from May 
1956 to May 1976.  Records reflect that the veteran was 
awarded the Vietnam Service Medal based on service in 
Thailand from March 1966 to February 1967.  During this 
period, his primary military occupational specialty was that 
of an aircraft technician.

Service medical records are negative for diabetes mellitus.  
Post-service medical records reflect treatment for a variety 
of conditions.  The first medical evidence reflecting a 
diagnosis of diabetes mellitus is dated in 1998.  Private 
medical records dated in June 1998 from M. G., MD, reflect 
that the veteran complained of polydipsia and polyuria, and 
that subsequent blood tests showed high levels of glucose.  
Private medical records dated from July 1998 to July 2001 
reflect treatment for Type II diabetes.   

A September 2000 history and physical completed by F.C.W., MD 
reflects that the veteran gave a history of diabetes mellitus 
for the past two years.  In a December 2001 statement, Dr. P. 
indicated that the veteran had visual and cardiovascular 
symptoms from diabetes mellitus.

In March 2001, the veteran submitted a Veteran's Application 
for Compensation and/or Pension.  In this form, he stated 
that he did not serve in Vietnam.

In December 2001, the veteran submitted a claim for service 
connection for Type II diabetes mellitus.  By a letter dated 
in March 2002, he asserted that he first had visual symptoms 
in 1968 or 1969.  By a letter dated in September 2002, he 
stated that he did not go to Vietnam in service.  He 
contended that he was exposed to Agent Orange during service 
when he worked on planes that returned from Vietnam.  He 
reiterated his contention in a December 2002 statement.

In March 2003, the veteran submitted original travel 
documents and vouchers reflecting that he traveled from 
California to Thailand during service in early March 1966, 
via Clark Air Force Base (AFB), in the Philippine Islands.  
Such documents do not reflect that he was in Vietnam.  The 
veteran stated that on that trip in March 1966, his plane 
landed in Vietnam prior to arriving in Thailand.  He said 
that when he filed his travel voucher for that trip, he was 
told not to indicate that he landed in Vietnam.  He believed 
because of problems regarding combat pay.  He said that the 
doors of his plane were open while it was in Vietnam.

In January 2004, the Board remanded the case to the RO for a 
Board hearing.  A Board hearing was subsequently scheduled in 
May 2004.  By a letter dated in May 2004, the veteran 
requested that his hearing be rescheduled.

Analysis

Service incurrence will be presumed for certain chronic 
diseases, including diabetes mellitus, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases, including Type II diabetes that 
become manifest to a compensable degree within a year after 
last Vietnam service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2003).  Service connection based 
on herbicide exposure may also be established with proof of 
actual direct causation, although such carries a very 
difficult burden of proof.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service medical records are negative for diabetes mellitus, 
and the first post-service medical evidence of a diagnosis of 
diabetes mellitus is dated in the late 1990s, more than 20 
years after separation from service.  While the evidence 
demonstrates that the veteran currently has Type II diabetes 
mellitus, there is no medical evidence linking such disease 
directly to service.

The veteran served in the Air Force, and was awarded the 
Vietnam Service Medal for service in Thailand from March 1966 
to February 1967.  The veteran has provided statements that 
on his flight from California to Thailand in March 1966, his 
plane landed in Vietnam and the doors of the plane were 
opened.  Although the original travel documents submitted by 
the veteran do not reflect that his plane landed in Vietnam 
while en route to Thailand, one of the normal flight paths to 
Thailand from California included stops in the Philippine 
Islands and Vietnam.  The Board finds the veteran's 
statements both competent and credible.  Hence, the Board 
finds that the evidence is in equipoise on the question of 
whether the veteran had "service in Vietnam" as defined by 
regulation, and he is therefore entitled to the presumption 
that he was exposed to herbicide agents during service in 
1966.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2003).  

As the veteran did have "service in Vietnam", the Agent 
Orange presumption of service connection for Type II diabetes 
mellitus applies to this case.  Hence, with consideration of 
the benefit-of-the doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that service connection for Type II diabetes 
mellitus is warranted on a presumptive basis.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  

ORDER

Service connection for Type II diabetes mellitus is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



